DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, in response to the sending and in accordance with the wireless technology, receiving, by the network equipment, the additional data, wherein the additional data comprises uplink data relating to an uplink channel of the mobile device to the network equipment; and based on a power level of an available resource to be allocated to the mobile device and a bandwidth determined to be associated with a resource channel of the network equipment to the mobile device and further based on the additional data, allocating, by the network equipment, the available resource to the mobile device via the network, as substantially described in independent claims 1, 8 and 15. These limitations, in combination with the remaining limitations of claims 1, 8 and 15, are not taught nor suggested by the prior art of record. Claims 2-7, 9-14 and 16-20 depend from allowed claim and therefore allowed for the same reasons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andreoli_Fang et al(US 2017/0265106 A1) teaches, a network equipment receiving  first signal comprises synchronization signal sequence data representative of a synchronization signal sequence and preamble sequence data representative of a preamble sequence to be used by the network equipment( see para 37-38 and Fig. 5, network device RSC scheduling request from UE 105); sending, by the network equipment, a second signal representative of a request for additional data( see para 38, 52 and Fig. 5, transmitting BSR grant which indicates to the UE to send BSR to the network),in response to the sending and in accordance with the wireless technology, receiving, by the network equipment, the additional data, wherein the additional data comprises uplink data relating to an uplink channel of the mobile device to the network equipment ( see para 38, 52-53 and Fig. 5, the network device/cSC 103 receiving additional data(BSR) from the UE 105, the BSR is related to uplink channel). Andreoli failed to teach, first signal representative of a capabilities report from a mobile device via a network, based on a power level of an available resource to be allocated to the mobile device and a bandwidth determined to be associated with a resource channel of the network equipment to the mobile device and further based on the additional data, allocating, by the network equipment, the available resource to the mobile device via the network, as claimed.
Kwon et al(US 2011/0268087)( see para 107, 108) teaches, a method of receiving  by a base station a sounding reference signal (SRS) in a wireless communication system supporting multiple component carriers. And the base station allocating uplink resources based on the SRS, Buffer Status Report and available bandwidth. Kwon further teaches rapid uplink scheduling of  an additional secondary serving cell. However, Kwon failed to teach, first signal representative of a capabilities report from a mobile device via a network, based on a power level of an available resource to be allocated to the mobile device and a bandwidth determined to be associated with a resource channel of the network equipment to the mobile device and further based on the additional data, allocating, by the network equipment, the available resource to the mobile device via the network, as claimed.
Horn et al (US 2016/0057729 A1)  teaches(see para 110, 128, 158-160), a base station providing a policy that describes a priority of radio access technologies (RATs) to a mobile device based on the type of service for which the mobile device is being paged reads on transmitting by the network equipment, a second signal representative of a request for additional data, to the mobile device, wherein the second signal comprises priority data representative of a priority associated with a wireless technology to be utilized by the mobile device. However, Han failed to teach signal representative of a capabilities report from a mobile device via a network, based on a power level of an available resource to be allocated to the mobile device and a bandwidth determined to be associated with a resource channel of the network equipment to the mobile device and further based on the additional data, allocating, by the network equipment, the available resource to the mobile device via the network, as claimed.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474